Citation Nr: 1413537	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine condition, including C5-6 spondylosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the above claim.  The Veteran testified at a hearing at the RO in June 2013 before a Veterans Law Judge of the Board (Travel Board hearing).  A transcript of that hearing has been associated with the claims file, so is part of the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decision the claim so that he can be afforded every possible consideration.  

The Veteran alleges that his current cervical condition, diagnosed as C5-6 disc spondylosis brought upon by degenerative changes, is related to his active service.  Specifically, he contends that his neck problems began in 1972 when a drill instructor struck him in the forehead while doing pushups.  At his June 2013 hearing, he also suggested that his neck problem could be related to his being struck in the face with a softball in service on two separate occasions or to being punched and knocked out in 1974.  

His service treatment records (STRs) are largely silent on neck problems.  However two records do exist: one detailing neck pain in August 1978, and one detailing neck pain, diagnosed as a muscle spasm, in April 1980.  His STRs do contain an extensive history of lower back problems, often described as degenerative.  He was subsequently granted service connection for degenerative arthritis of his thoracolumbar spine in a December 1993 rating decision.

The Veteran received a VA examination for his cervical spine in October 2009.  There, he reported that the drill sergeant incident occurred in 1980.  The examiner noted the above mentioned STRs detailing neck pain.  He diagnosed the Veteran with C5-6 spondylosis, but stated that this was not caused by or a result of "muscle spasm in the neck in April 1980."  His reasoning was that this spasm occurred more than 20 years prior and "is unlikely to be related to current cervical problems."  He also stated that the Veteran had no history or documentation of significant physical trauma to the cervical spine during his active service, nor did he have frequent cervical issues documented.  The examiner indicated that an X-ray was not performed of the Veteran's neck at that time and he did not review any past imagining in preparing the report.  

Also included in the Veteran's file is a private treatment record from May 2010 which addresses the etiology of his cervical condition.  There, a doctor of osteopathic medicine stated that the Veteran's cervical spondylosis was "probably service related due to the fact that he became symptomatic after [a] head injury while in boot camp."  However the physician did not review any of the Veteran's STRs, erroneously stating that the "records have been lost."  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, a claim for service connection must be reviewed to determine whether service connection can be established on any basis; i.e., direct or secondary.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, the October 2009 examiner restricted his opinion to the muscle spasm documented in the Veteran's STRs, ignoring the Veteran's lay statements about injuring his neck in service.  Furthermore, no examination to date has considered whether the Veteran's current degenerative condition in his cervical spine is related to his already service-connected degenerative thoracolumbar spine condition.  Thus, he should be afforded a new, adequate examination that addresses all theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the White City VA treatment facility, dated from August 1992 to December 2003.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since April 2012.

3.  Thereafter, schedule the Veteran a VA examination for his cervical spine condition.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and imaging studies should be accomplished.  

The examiner should then provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current cervical spondylosis was caused by, or is otherwise related to, his active duty service.  The examiner must consider the Veteran's documented in-service neck treatment, as well as all competent lay statements made by the Veteran regarding his cervical condition.   

If not found to be directly related to his service, the examiner should then provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's cervical spondylosis was due to, or the result of, his service-connected degenerative arthritis of the thoracolumbar spine.  Alternatively, if the examiner finds that the cervical condition was not caused by the Veteran's thoracolumbar condition, he/she should provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the cervical condition was aggravated (i.e., chronically worsened) by the thoracolumbar arthritis.  

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

4. Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5. Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


